Decree of the Surrogate’s Court of Suffolk county which, upon a reopening of the proceeding, denied the application of Mary Morgan, daughter of the decedent, for a vacatur of the letters of administration issued to the county treasurer, reversed upon the law and the facts, with costs to the appellant against the respondent, motion granted, without costs, and the application for the issuance of letters to the said Mary Morgan granted. The surrogate’s finding that Mary Morgan is incompetent to perform the duties of administratrix and that she “ lacks understanding sufficient so to do ” is reversed, and a finding that she is competent to perform the duties is made. There is no evidence in this record to show that Mary Morgan is disqualified to act within the meaning of section 94 of the Surrogate’s Court Act. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.